DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Pat. 10833108, US Pat. 10998374, and US Pat. 11164898 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
In view of applicant’s terminal disclaimers filed on February 16, 2022, the rejections of claims 1, 2, 4-6 and 8-13 under nonstatutory double patenting as stated in the Office Action mailed on February 16, 2022 have been withdrawn.

Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a second single crystal layer comprising a second plurality of light emitting diodes (LEDs), wherein the first single crystal layer comprises at least ten individual first LED pixels, wherein the second single crystal layer comprises at least ten individual second LED pixels, wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting 
Claim 3 recites a second single crystal layer comprising a second plurality of light emitting diodes (LEDs), 217/487,369Docket No. MonolithIC3D-RCcon2 wherein the first single crystal layer comprises at least ten individual first LED pixels, wherein the second single crystal layer comprises at least ten individual second LED pixels, wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength, and wherein the first wavelength and the second wavelength differ by greater than 10 nm; and the second single crystal layer and the first single crystal layer are separated by a vertical distance of less than ten microns and greater than 0.1 microns.
Claim 7 recites a second single crystal layer comprising a second plurality of light emitting diodes (LEDs), wherein the first single crystal layer comprises at least ten individual first LED pixels, wherein the second single crystal layer comprises at least ten individual second LED pixels, wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength, and wherein the first wavelength and the second wavelength differ by greater than 10 nm; and the third single crystal layer and the first single crystal layer are separated by a vertical distance of less than twenty microns and greater than 0.1 microns.
Claim 8 recites a second single crystal layer comprising a first plurality of light emitting diodes (LEDs), the second single crystal layer comprises at least ten individual 
Claim 14 recites a second single crystal layer comprising a first plurality of light emitting diodes (LEDs), wherein the second single crystal layer comprises at least ten individual first LED pixels; and a second plurality of light emitting diodes (LEDs), wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength, wherein the first wavelength and the second wavelength differ by greater than 10 nm, wherein the plurality of LED driving circuit comprise individual control of each of the first plurality of light emitting diodes (LEDs).
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2, 4-6, 9-13 and 15-20 variously depend from claim 1, 8 or 14, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 23, 2022